
	
		One Hundred Eleventh Congress of the United
		  States of America
		1st SessionBegun and held at the City of Washington on Tuesday, the sixth
		day of January, two thousand and nine
		S. CON. RES. 35
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 29, 2009
			Agreed
			 to
		
		CONCURRENT RESOLUTION
		Authorizing printing of the pocket version
		  of the United States Constitution.
	
	
		1.Pocket version of the United States
			 Constitution
			(a)In generalThe 24th edition of the pocket version of
			 the United States Constitution shall be printed as a Senate document under the
			 direction of the Joint Committee on Printing.
			(b)Additional CopiesIn addition to the usual number, there
			 shall be printed the lesser of—
				(1)551,000 copies of the document, of which
			 441,000 copies shall be for the use of the House of Representatives, 100,000
			 copies shall be for the use of the Senate, and 10,000 copies shall be for the
			 use of the Joint Committee on Printing; or
				(2)such number of copies of the document as
			 does not exceed a total production and printing cost of $218,379, with
			 distribution to be allocated in the same proportion as described in paragraph
			 (1), except that in no case shall the number of copies be less than 1 per
			 Member of Congress.
				
	
		
			
			Secretary of the Senate
		
		
			
			Clerk of the House of Representatives
		
	
